UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Lifetime Portfolios, Inc. DLP Growth and Income Portfolio 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For Against Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For Against Management 7 Elect Director Robert S. Morrison For Against Management 8 Elect Director Aulana L. Peters For Against Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For Against Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William K. Butler, Jr. For For Management 1.2 Elect Director Leo Benatar For For Management 1.3 Elect Director John B. Schuerholz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB
